Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claims 38-42, 44, 48-51 and 58-62 are pending.  Claims 38-39, 44, 48-51 and 62 are the subject of this NON-FINAL Office Action.  Claims 40-42 and 58-61 are withdrawn.  
Applicants previously elected 5’ phosphate ssDNA primer.  This species is examined.  Applicant further amend claim 38 to require exoIII and a control dsDNA construct that does not have a 5' phosphate.  Thus, new grounds of rejection are warranted in this Office Action.

New Grounds of Rejections - 35 USC § 112- Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 38-39, 44, 48-51 and 62 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
The Specification fails to reasonably convey to one having ordinary skill in the art at the time of the invention that Applicants were in possession of the claimed kit that includes “a control dsDNA construct that does not have a 5' phosphate” and genome-cleaving nuclease such as Cas9.  The claims recite “a kit for generating a ssDNA” with primers with 5’ phosphates, lambda exonuclease, and exonuclease III, and a “control dsDNA that does not have a 5' phosphate”; claims 50-51 include a “a genome-cleaving nuclease” such as Cas9 nuclease.  The specification discloses the following procedure, and kit of exonuclease enzymes and 5’ phosphate primer for generating ssDNA:

    PNG
    media_image1.png
    606
    656
    media_image1.png
    Greyscale

The only mention of a “control dsDNA” is in relation to transfection with plasmids in a system that upon insertion into a host genome by homologous recombination mediated by CRISPR/Cas9 targeting the C-terminus of GAPDH the AcGFP1 coding sequence would be in-frame with the GAPDH coding sequence.  One plasmid was used with “control dsDNA” to test relative background expression of double-stranded vs. single-stranded DNA inserts that contain a functional promoter (Examples 2-3).  This procedure is unrelated to “generating a ssDNA.”  In addition, this example fails to recite or explain a “dsDNA” “that does not have a 5' phosphate,” much less how this relates to a “control dsDAN” for the claimed kit “for generating a ssDNA.”  The specification is silent on this feature.  Thus, the specification fails to demonstrate possession of a kit with the “control dsDNA construct that does not have a 5' phosphate” that interrelates with the 5’ phosphate primer, lambda exonuclease and exonuclease III in a kit.  
	As to “a genome-cleaving nuclease” such as Cas9 nuclease, as explained above, the nuclease is used in a procedure after generating ssDNA.  In other words, the “a genome-cleaving nuclease” such as Cas9 nuclease is unrelated to a kit for generating ssDNA.  Rather, as explained in the specification, it is used in “[m]ethods of modifying genetic DNA by homology directed repair using a ssDNA of the instant disclosure will generally, but not necessarily, include the use of a nuclease for use in
cleaving the target genome in order to facilitate or expedite the homology directed repair” (pgs. 33-34).  Thus, the specification fails to demonstrate possession of a kit for generating ssDNA with “a genome-cleaving nuclease” such as Cas9 nuclease.  

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38-39, 44, 48-51 and 62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are unclear and confusing in light of the specification which discloses “generating a ssDNA” using primers with 5’ phosphates, lambda exonuclease, and exonuclease III, but not a “control dsDNA that does not have a 5' phosphate.”  The specification discloses the following procedure, and kit of exonuclease enzymes and 5’ phosphate primer for generating ssDNA:

    PNG
    media_image1.png
    606
    656
    media_image1.png
    Greyscale

The only mention of a “control dsDNA” is in relation to transfection with plasmids in a system that upon insertion into a host genome by homologous recombination mediated by CRISPR/Cas9 targeting the C-terminus of GAPDH the AcGFP1 coding sequence would be in-frame with the GAPDH coding sequence.  One plasmid was used with “control dsDNA” to test relative background expression of double-stranded vs. single-stranded DNA inserts that contain a functional promoter (Examples 2-3).  This procedure is unrelated to “generating a ssDNA.”  In addition, this example fails to recite or explain a “dsDNA” “that does not have a 5' phosphate.”  The specification is silent on this feature.  Thus, it is unclear how the “control dsDNA” interrelates with the 5’ phosphate primer, lambda exonuclease and exonuclease III in a kit.  
	As to “a genome-cleaving nuclease” such as Cas9 nuclease, as explained above, the nuclease is used in a procedure after generating ssDNA.  In other words, the “a genome-cleaving nuclease” such as Cas9 nuclease is unrelated to a kit for generating ssDNA.  Rather, as explained in the specification, it is used in “[m]ethods of modifying genetic DNA by homology directed repair using a ssDNA of the instant disclosure will generally, but not necessarily, include the use of a nuclease for use in
cleaving the target genome in order to facilitate or expedite the homology directed repair” (pgs. 33-34).  Thus, it is unclear how “a genome-cleaving nuclease” such as Cas9 nuclease is interrelated with the 5’ phosphate primer, lambda exonuclease and exonuclease III in a kit.  
	Absent a clear interrelation between the “control dsDNA” and genome-cleaving nuclease on the one hand with the 5’ phosphate primer, lambda exonuclease and exonuclease III on the other, the Office applies prior art which broadly teaches dsDNA, along with 5’ phosphate primer, lambda exonuclease and exonuclease III, either already in kit format, or useful together or separate; or the simple addition of common “dsDNA” to kits with “5’ phosphate primer, lambda exonuclease and exonuclease III.  In other words, the kit is a merely a collection of common exonuclease enzymes (exoIII and lambda exo), 5’ phosphate primer and any dsDNA regularly used in molecular biology techniques every day; and genome-cleaving nuclease.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-39, 44, 48-50 and 62 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MATSUNAGA (US5968743).
	As to claims 38-39, 44, 48-49 and 62, MATSUNAGA teaches kits for performing methods (Title, col. 1, ll. 10-12, claims 16-19), the methods including using 5’-3’/5’-phosphate-dependent exonucleases like lambda exo (para. 0173, claim 5) and exo III (cols. 4-5, 14, claims 5-7), primers 5’ phosphorylated (cols. 4-6, 11, 16), polymerase and/or ligase (id.), and dsDNA without 5’ phosphate, the 5’ phosphate primer complementary to DNA fragment (dsDNA adaptors 10/11 in Fig. 1 used with 5’ phosphate primers and exoIII and lambda exo; claims 1-20 and Fig. 1).
	As to claim 50, MATSUNAGA teaches S nucleases and mung bean nucleases capable of genome cleaving (cols. 5-6, claim 9).

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-51 are rejected under 35 U.S.C. § 103 as being unpatentable over FU or MATSUNAGA, in view of Gu et al, Depletion of Abundant Sequences by Hybridization (DASH): using Cas9 to remove unwanted high-abundance species in sequencing libraries and molecular counting applications, Genome Biology volume 17, Article number: 41 (2016) Published: 04 March 2016.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar Cas9-based selective digestion of sequencing libraries to the sequencing libraries of MATSUNAGA in order to remove unwanted high-abundance library sequences with a reasonable expectation of success.
As to claims 38, MATSUNAGA teach the elements of the claim as explained above. 
	MATSUNAGA does not explicitly teach the kit further include Cas9.
However, Gu demonstrates that Cas9 was a known sequencing library enzyme used to remove unwanted high-abundance species in sequencing libraries and molecular counting applications directly applicable to the similar molecular counting applications of FU.  GU states:
	Next-generation sequencing has generated a need for a broadly applicable method to remove unwanted high-abundance species prior to sequencing. We introduce DASH (Depletion of Abundant Sequences by Hybridization). Sequencing libraries are ‘DASHed’ with recombinant Cas9 protein complexed with a library of guide RNAs targeting unwanted species for cleavage, thus preventing them from consuming sequencing space. We demonstrate a more than 99 % reduction of mitochondrial rRNA in HeLa cells, and enrichment of pathogen sequences in patient samples. We also demonstrate an application of DASH in cancer. This simple method can be adapted for any sample type and increases sequencing yield without additional cost

(Abstract).  “The presence of unwanted high-abundance species, such as transcripts for the 12S and 16S mitochondrial ribosomal RNAs (rRNAs), effectively increases the cost and decreases the sensitivity of counting-based methodologies” (pg. 1).  FU also teaches kits for molecular counting with the same problems (para. 0002, for example (“Methods and uses of molecular counting are disclosed. Molecules can be counted by sequencing and tracking the number of occurrences of a target molecule.”)).  MATSUNAGA teaches library preparation using adapter primers for sequencing technique.
	Thus, it would have been obvious to include familiar Cas9 enzymes in the kit of MATSUNAGA according to the teachings of Gu in order to further reduce unwanted nucleic acids in the kit of MATSUNAGA.

Prior Art
The following prior art also teaches 5’-phosphate primers with exoIII and lambda exo: US 20180201994; US 20050118616 para. 0235; US 20070148645 para. 0122; US 20120238457 para. 0069; US 20150024945, para. 0307, 0309; US 20150167077 para. 0236, 0275; US 20050227265; US 20090053698; WO2006061994; WO 2016034892.  
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637